DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
In response to the response filed on July 27, 2021:
The double patenting rejection of record is withdrawn in light of the Terminal Disclaimer.
Terminal Disclaimer
The terminal disclaimer filed on July 27, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,326,116 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 2, 3 and 5-21 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the cited prior art of record, alone or in combination are held to reasonably teach, suggest or render obvious the battery of at least claim 2 comprising the enclosure, output terminal, first engaging surface, first rib, first upper surface and first wall of claim 2, having the particular features and relative orientations recited in claim 2. For example, the combination of the first engaging portion, first lower surface (part of which faces a surface of the first engaging portion) and first rib, first upper surface and first wall provide for a particular structure to the battery for coupling of the battery to an electronic device. In Maeyama, the first engaging portion and lower surface do not face each other, rather the first engaging portion of Maeyama extends in a direction away from the lower surface such that these two features do not face one another. As the structure of Maeyama provides for a particular design shown therein, there is no clear motivation to reconfigure this feature to meet the facing relationship of claim 2.  None of the remaining cited prior art of record, alone or in combination, are held to reasonably teach, suggest or render obvious the battery of at least claim 2 for at least the same reasons above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGG CANTELMO whose telephone number is (571)272-1283.  The examiner can normally be reached on Mon-Thurs 7am to 530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on (571) 272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GREGG CANTELMO/Primary Examiner, Art Unit 1725